Citation Nr: 0906058	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for the service-connected residuals of medial 
meniscectomy of the left knee with arthritis.   

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected degenerative joint disease 
of the right knee.  

3.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected adjustment disorder with depressed 
mood.  

4.  Entitlement to service connection for a right ankle 
disorder claimed as secondary to his service-connected 
bilateral knee disability.  

5.  Entitlement to service connection for a back disorder 
claimed as secondary to his service-connected bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1978 to February 
1979, June 23, 1979 to July 7, 1979, and July 12, 1980 to 
July 26, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in May 2000, 
December 2001 and January 2005. 

The May 2000 RO rating decision assigned an increased rating 
of 30 percent for his service-connected residuals of medial 
meniscectomy of the left knee with arthritis, effective on 
August 9, 1999.  

The Board also notes that, during the pendency of the appeal, 
in May 2004, a Decision Review Officer (DRO) increased the 
service-connected degenerative joint disease of the right 
knee to a 10 percent disability rating, effective on May 21, 
2001.  

In May 2004, the RO assigned earlier effective dates for his 
service-connected residuals of medial meniscectomy of the 
left knee, effective on June 8, 1999, and for his service-
connected degenerative joint disease of the right knee, 
effective on August 9, 1999.  

The Board notes that the Veteran was originally assigned a 30 
percent rating for his service-connected adjustment disorder 
with depressed mood.  However, a November 2005 decision by a 
DRO increased the rating  to 50 percent, effective on May 28, 
2004.  

Inasmuch as ratings higher than 10 percent for the service-
connected degenerative joint disease of the right knee and 50 
percent for the service-connected adjustment disorder with 
depressed mood are available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

As the claim of a higher initial rating for the service-
connected adjustment disorder with depressive disorder 
involves a request for higher initial rating following the 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing an initial 
rating claim from a claim for an increased rating for 
disability already service-connected).  

At the October 2005 and January 2008 VA examinations, the 
veteran reported being housebound because of his service-
connected disabilities and that he had a home health aide 
that came and took care of him.  Therefore, the Board refers 
that these issues to the RO for further development.  

The issues of secondary service connection for a right ankle 
disorder and a back disorder are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected residuals of medial meniscectomy of 
the left knee with arthritis currently is not shown to be 
manifested by nonunion of the tibia and fibula with loose 
motion, requiring a brace.  

3.  The service-connected degenerative joint disease of the 
right knee currently is not shown to be manifested by 
limitation of flexion to 45 degrees, limitation of extension 
to 10 degrees or other findings reflective of ankylosis. 

4.  The service-connected degenerative joint disease of the 
right knee is shown to be manifested by a disability picture 
that more nearly approximates that of slight lateral 
instability or recurrent subluxation of the knee.  

5.  The service-connected adjustment disorder with depressed 
mood is not shown to be manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood or an 
inability to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected residuals of medial 
meniscectomy of the left knee with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5256, 5259, 5260, 5261, 5262 
(2008).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected degenerative joint 
disease of the right knee on the basis of limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5010, 5256, 
5259, 5260, 5261, 5262 (2008).  

3.  The criteria for the assignment of a separate rating of 
10 percent, but not higher, for the service-connected right 
knee disability on the basis of recurrent subluxation or 
lateral instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a including Diagnostic Codes 5257, 5258 (2008).  

4.  The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected adjustment 
disorder with depressed mood are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Codes 9434 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2001, the RO sent the Veteran a letter advising 
him that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse.  

The September 2001 letter also informed him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2001 letter, a June 
2004 letter, an October 2004 letter, a January 2008 letter, a 
March 2008 letter, and an April 2008 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2001, June 2004, October 2004, January 2008 
letter, March 2008, and April 2008 letters advised the 
Veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised him that VA must make reasonable 
efforts to help him get relevant records not held by any 
Federal agency, including State or local governments, private 
doctors and hospitals, or current or former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents, nor at any other point 
during the pendency of this appeal, has the Veteran or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, any failure on VA's part in not completely fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2004 and November 2005 
Statements of the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in January 2008.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the May 2008 VCAA letter 
was in substantial compliance with Vazquez-Flores.  The 
Veteran had an opportunity to respond before the July 2008 
Supplemental Statement of the Case (SSOC). 

The Board finds that any arguable notice errors with are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in November 2001, 
February 2004, September 2004, October 2005, January 2008, 
and March 2008.  

Finally, the Veteran was advised of his right to testify at a 
hearing before the RO and/or before the Board, but waived 
that right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for his service-connected disabilities.   


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 


A.  Service-connected knee disabilities

The Veteran was originally granted service connection for a 
post operative left knee condition and assigned an initial 10 
percent rating by a May 1983 RO rating decision.  

A January 1999 RO rating decision granted an increased 20 
percent rating for his residuals of  medial meniscectomy of 
the left knee with arthritis, effective on May 27, 1998.  The 
January 1999 RO rating decision also granted service 
connection and assigned a noncompensable rating for 
degenerative joint disease of the right knee, effective on 
May 27, 1998.  

A May 2000 RO rating decision assigned an increased 
disability rating of 30 percent for his service-connected 
residuals of medial meniscectomy of the left knee with 
arthritis, effective on August 9, 1999.  

During the pendency of the appeal, a May 2004 RO rating 
decision assigned the service-connected degenerative joint 
disease of the right knee a 10 percent disability rating, 
effective on May 21, 2001.  

A May 2004 DRO decision assigned an earlier effective date of 
June 8, 1999, for his 30 percent rating for his residuals of 
medial meniscectomy of the left knee with arthritis.  

The May 2004 decision also granted the Veteran an earlier 
effective date of August 9, 1999, for his 10 percent 
disability rating for his service-connected degenerative 
joint disease of the right knee.  

The Board notes that the 30 percent rating for his service-
connected residuals of  medial meniscectomy of the left knee 
with arthritis was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  He was assigned the 10 percent rating 
for his service-connected degenerative joint disease of the 
right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5010.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  A 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability; a 20 percent disability rating is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability; and a 30 percent disability rating for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  A noncompensable (no percent evaluation) is assigned 
for flexion limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees.  A 20 
percent evaluation is in order for extension limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.  

With both Diagnostic Code 5260 and 5261, consideration must 
be given to such symptoms as painful motion, functional loss 
due to pain, excess fatigability, weakness, and additional 
disability during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board also notes that the Veteran's degenerative joint 
disease of the right knee could be rated under 38 C.F.R. § 
4.71a Diagnostic Code 5257 for lateral instability.  
Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  A 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability of the 
knee; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee; and a 30 percent disability rating is warranted for 
severe recurrent subluxation or lateral instability of the 
knee.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

The Board notes that the terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

At the November 2001 VA examination, the Veteran reported 
having in-service trauma to his left knee that was followed 
by 3 operations.  He reported that both of his knees had 
intermittent pain and swelling and gave way.  He had 
stiffness in the left knee with occasional instability and 
medially tenderness.  He also had a slight antalgic gait.  He 
wore a brace on his left knee; however, he had normal 
stability.  It was noted that he did not have inflammatory 
arthritis.  

On examination, the Veteran's range of motion for his right 
knee was from 0 degrees to 130 degrees and his range of 
motion for his left knee was from - 10 degrees to 95 degrees 
and there was pain throughout.  It was noted that there was 
additional pain, weakness and lack of endurance.  The X-ray 
studies revealed small joint effusion of the left knee and a 
meniscus repair.  

The Veteran had a VA examination in February 2004 where he 
reported intermittent pain, stiffness, swelling, and giving 
way, bilaterally.  He also had occasional instability.  He 
took Percocet and Valium every day.  He reported that he had 
flare-ups after prolonged sitting and ambulation and with and 
without his straight cane he could walk up to 3 or 4 blocks.  
He wore knee braces and had an antalgic gait.  

On examination, the Veteran's range of motion for his right 
knee was from 0 degrees to 130 degrees and for the left knee 
from 0 degrees to 100 degrees with pain over 90 degrees.  He 
had additional pain, weakness, and lack of endurance.   He 
was diagnosed with osteoarthritis.  

At the March 2008 VA examination, the Veteran reported that 
his left knee gave way causing him to lose balance and fall 
and that his right leg had to compensate.  He used a cane to 
aid in ambulation and wore a brace.  He had continuous pain, 
swelling, stiffness and weakness in his right knee.  He took 
1 to 2 tabs of Percocet every 6 hours, 2 tabs of 5 milligrams 
of Valium 3 times a day, and 10 milligrams a day of 
Cyclobenzaprne.  He reported no constitutional arthritis or 
incapacitating episodes of arthritis.  He had functional 
limitations on standing where during a flare-up he was unable 
to stand.  

On examination, the Veteran had no dislocation or 
subluxation; however, both his knees swelled, were tender and 
gave way, were unstable, and had pain, stiffness, and 
effusion.  He reported severe flare-ups of joint disease 
every 1 to 2 months that lasted for 1 to 2 weeks, when he 
could not get up and walk. 

The right knee range of motion for flexion was from 0 to 120 
-124 degrees actively with pain at 95 degrees, passively from 
0 to 130 degrees with pain at 95 degrees, and with resistance 
from 0 degrees to 100 degrees with pain at 86 degrees.  His 
range of extension was 120-124 degrees to 0 degrees actively 
with pain at 95 degrees, passively from 130 degrees to 90 
degrees with pain at 95 degrees, and with resistance from 100 
to 90 degrees with pain at 86 degrees.  There was no 
additional limitation of motion after repetitive use.  

The left knee range of motion for flexion was actively from 0 
to 100-105 degrees with pain at 30 degrees, passively from 0 
degrees to 115 degrees with pain at 30 degrees, and with 
resistance from 0 degrees to 90 degrees with pain at 25 
degrees.  His range of extension was actively from 105 
degrees to 0 degrees with pain at 30 degrees, passively from 
115 degrees to 0 degrees with pain at 30 degrees, and with 
resistance from 90 degrees to 0 degrees with pain at 25 
degrees.  There was crepitus, joint tenderness and painful 
mass. 

The VA examiner diagnosed the Veteran with mild degenerative 
joint disease bilaterally; however, there was no joint 
ankylosis. 


Service-connected residuals of medial meniscectomy of the 
left knee with arthritis 

As noted, the Veteran is currently receiving a 30 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 for his service-connected residuals of medial 
meniscectomy of the left knee with arthritis.  

After a careful review of the VA examinations, private 
treatment reports, and VA treatment reports, the Board finds 
that there is no medical evidence that the service-connected 
residuals of medial meniscectomy of the left knee with 
arthritis is manifested by nonunion of the tibia and fibula 
with loose motion, requiring a brace.  Therefore, a 40 
percent disability rating is not warranted. 

The Board notes that the Veteran does not have limitation of 
extension to 30 degrees (Diagnostic Code 5261) or ankylosis 
of the knee (Diagnostic Code 5256). 

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

Though there was some report of pain, weakness and lack of 
endurance in the left knee, there was no medical evidence 
showing a higher limitation of motion as a result.  The Board 
finds that the currently assigned 30 percent rating for the 
service-connected residuals of medial meniscectomy of the 
left knee with arthritis already contemplates any pain on 
limitation of motion and does not warrant an additional 
rating under DeLuca.   

Given these facts, the Board finds that an increased rating 
in excess of 30 percent for the service-connected residuals 
of medial meniscectomy of the left knee with arthritis is not 
warranted.  


Service-connected degenerative joint disease of the right 
knee

As noted, the Veteran currently has a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for his 
service-connected degenerative joint disease of the right 
knee.  

After careful review of the VA examinations, VA treatment 
records, and private treatment records the Board finds that 
the Veteran does not warrant an increased rating in excess of 
10 percent for his service-connected degenerative joint 
disease of the right knee on the basis of limitation of 
motion.  This is because there is no medical evidence showing 
limitation of flexion of 30 degrees, limitation of extension 
to 15 degrees, or ankylosis of the right knee.  

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

Though there was some report of pain, weakness and lack of 
endurance in the ring knee, there was no showing of an 
additional limitation of function as a result thereof.  The 
currently assigned 30 percent rating for the service-
connected degenerative joint disease of the right knee 
already contemplates any pain on limitation of motion and 
does not warrant an additional rating under DeLuca.   

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Here, the 
evidence of record, specifically the March 2008 VA 
examination, shows that the right knee has arthritis and 
instability and therefore, there is a basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  

After careful review of the medical evidence the Board finds 
that a separate 10 percent rating is warranted on the basis 
of a disability picture that more closely resembles slight 
lateral instability or recurrent subluxation of the knee.  
This is based on the March 2008 VA examination finding of 
instability in the right knee, as well as, his reports of 
giving way and wearing a brace and using a cane.  However, a 
higher 20 percent disability rating is not warranted because 
there is no medical evidence of moderate recurrent 
subluxation or lateral instability of the right knee.  

After careful review of the medical evidence, the Board finds 
that separate 10 percent disability rating for lateral 
instability or recurrent subluxation of the right knee is 
warranted.   


B.  Adjustment disorder with depressed mood

The January 2005 RO rating decision granted service 
connection and assigned an initial 30 percent disability 
rating, effective on May 28, 2004, for his service-connected 
adjustment disorder with depressed mood.  A November 2005 DRO 
decision increased the rating to 50 percent, effective May 
28, 2004.  

At a September 2004 VA examination the VA examiner noted that 
the Veteran had an essentially healthy mental history.  There 
was no report of hallucinations, homicidal ideations or 
suicidal ideations.  He reported having depression because he 
could not use his legs or play with his kids.  He also 
reported that he was irritable, difficult, quick tempered and 
depressed.  

On examination, the Veteran had linear thinking and normal 
thoughts.  The VA examiner diagnosed the Veteran with an 
adjustment disorder with depressed mood.  He also assigned a 
Global Assessment of Functioning (GAF) score of 60.  

At the October 2005 VA examination, the Veteran reported 
being hospitalized 14 times in the past 2 years.  He lived 
alone and just sat in a room by himself; however, his son had 
a key and came to check in on him.  He also had a home health 
aide.  He was separated from his wife and in order to have a 
restraining order discontinued underwent anger management 
classes.  He reported significant weight gain and felt like a 
robot because of his knee braces.  He felt like people stared 
at him.  He had chronic sleep problem, did not eat, and had 
had one incident of loss of impulse control.  The VA examiner 
assigned the Veteran a GAF score of 50 to 51.  

At the January 2008 VA examination, the Veteran's depression 
was noted to have been increased because his son had 
murdered.  His sister and brother stopped over to make him 
eat.  His brother came over and shaved him while he had a 
home health aide who came three days a week for three hours 
and helped bathe him.  

During the examination, the Veteran was noted to be 
preoccupied and apathetic.  He was also depressed with 
psychomotor retardation; he had good impulse control though 
he had put a hole in wall.  He had low mood and motivation.  
He could not sustain sleep, concentrate, exercise, socialize 
or engage.  The VA examiner assigned a GAF score of 50.  

The ratings for the service-connected adjustment disorder 
with depressed mood have been assigned under the provisions 
of Diagnostic Code 9434.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include anxiety disorder and depression, are 
rated as follows:

A rating of 10 percent rating is assignable for occupational 
and social impairment due to mild and transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during significant stress or with symptoms 
controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After careful of the VA examinations, VA treatment reports, 
and private treatment reports and comparing them to the 
rating criteria, the Board finds that the Veteran's service-
connected disability picture does not warrant a rating of 70 
percent or higher in this case.  There is no showing 
occupational and social impairment with deficiencies in most 
areas.  

While the Veteran is socially isolated and experience some 
anger, he does not have symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or the inability to establish and maintain 
effective relationships.  

The Board has also considered the Veteran's GAF scores in 
adjudicating this claim.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF scores assigned are indicative of different levels of 
severity.  However, a GAF score is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned in a 
particular case.  See 38 C.F.R. § 4.126(a).  

Given this record, with consideration of the GAF scores, the 
Board finds that the service-connected adjustment disorder 
with depressed mood does not warrant an increased rating in 
excess of 50 percent.  



ORDER

An increased rating in excess of 30 percent for the service-
connected residuals of a medial meniscectomy of the left knee 
with arthritis is denied.  

An increased rating in excess of 10 percent for degenerative 
joint disease of the right knee on the basis of limitation of 
motion is denied.  

A separate rating of 10 percent, but not higher for the 
service-connected right knee disability on the basis of 
lateral instability or recurrent subluxation is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An initial rating in excess of 50 percent for the service-
connected adjustment disorder with depressed mood is denied.  




REMAND

The Veteran asserts that his current right ankle and back 
conditions are secondary to his service-connected bilateral 
knee disability.  

At the February 2004 VA examination, the Veteran also had 
bilateral ankle pain.  Therefore, the RO should schedule the 
Veteran for a VA examination to determine the nature and 
likely etiology of his claimed right ankle disorder.  

The Veteran also asserts that his current back disorder is 
secondary to his service-connected bilateral knee disability.  
In February 2004, a VA examiner stated that the Veteran's 
spinal condition was not related to his service-connected 
knee problems but occurred at least 20 years later and 
required treatment only since a January 2003 motor vehicle 
accident.  

The Board notes that a disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet App. 439 (1995).  

Therefore, the RO should arrange for the Veteran to have a VA 
examination to determine if his current back disorder is at 
least likely as not caused or aggravated by the service-
connected bilateral knee disability.  
 
The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these remaining matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed right 
ankle condition.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has current right ankle disability 
that at least as likely as not was caused 
or aggravated by the service-connected 
bilateral knee disability.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The Veteran also should be afforded a 
VA examination to ascertain the nature 
and likely etiology of the claimed back 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current back disability that 
at least as likely as not was caused or 
aggravated by the service-connected 
bilateral knee disability.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection remaining on 
appeal should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


